DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
It is noted that:
Claims 1, 7, and 13-14 are amended

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20120002387 A1) in view of Ramakrishnan (US 6040753 A) in view of Nakahori et al. (US 20090109710 A1) and further in view of Applicant Admitted Prior Art (hereinafter AAPA).
Regarding Claim 1:
Park teaches a transformer module, comprising: 
a magnetic core (40, Fig. 2-3; para 0061), a first wiring layer (not expressly labeled; i.e. upper surface of outer bobbin 230 in Fig. 2) a first insulating layer (230, Fig. 2; para 0059) and a second wiring layer (not expressly labeled; i.e. upper surface of inner bobbin 220 in Fig. 2), wherein the first wiring layer, the first insulating layer and the second wiring layer are sequentially disposed on the magnetic core from outside to inside (construed from Fig. 2-3); 
a first metal winding (outer coil 50b, Fig. 3; para 0074), formed in the first wiring layer and wound around the magnetic core in (see below “i” for {“a foil structure”}); the first insulating layer, at least partially covered by the first metal winding; 
a second metal winding (inner coil 50a, Fig.3; para 0074), formed on the second wiring layer and wound around the magnetic core in (see below “ii” for {the foil structure}), wherein the second metal winding is at least partially covered by the first insulating layer, and at least partially covered by the first metal winding; 
wherein, the transformer module further comprises a first pin (P1,  see Drawing: 1) a second pin (P2,  see Drawing: 1), a third pin (V0, see Drawing: 1), and a fourth pin (D2,  see Drawing: 1), (see below “iii ” for {“the first metal winding comprises a first end and a second end, the second metal winding; comprises a first end and a second end, the first end and the second end of the first metal winding respectively connected to the first pin and the second pin”}), the first end and the second end of the second metal winding are electrically connected to the third pin and the fourth pin through a first connector (224 for V0, Drawing: 1; para 0063) and a second connector (224 for D2, Drawing: 1; para 0063) respectively, and both of the first connector and the second connector pass through the first insulating layer (construed from Fig. 3-4).

    PNG
    media_image1.png
    435
    518
    media_image1.png
    Greyscale

Drawing: 1, an annotated version of Fig. 4

As indicated above for “i” and “ii”, Park does not teach the above limitations, as claimed.
However, Ramakrishnan teaches that a first metal winding (412, Figs, 4a-4e; col. 11, lines 8-28) wound around the magnetic core (210) a foil structure; a second (416, Figs, 4a-4e; col. 11, lines 8-28) wound around the magnetic core in a foil structure.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Park in view of Ramakrishnan to have a first metal winding wound around the magnetic core a foil structure; a second metal winding wound around the magnetic core in a foil structure to provide a high efficiency transformer with lower direct supply voltage (col. 1, lines 19-21).
As indicated above for “iii”, Park does not teach the above limitations, as claimed. 
However, Nakahori teaches the first metal winding (42B, Drawing: 2; para 0050) comprises a first end (E1, Drawing: 2) and a second end (E2, Drawing: 2), the second metal winding (41, Drawing: 2); comprises a first end (C1, Drawing: 2)  and a second end (C2, Drawing: 2), the first end and the second end of the first metal winding  respectively connected to the first pin (P1, Fig. 6; para 0050) and the second pin (52, Fig. 6; para 0051). 

    PNG
    media_image2.png
    367
    528
    media_image2.png
    Greyscale

Drawing: 2, an annotated version of Fig. 6
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Park in view of Nakahori see para 0009).
	Park does not teach that the dimension of the winding parallel to the longitudinal direction of the magnetic column is W, the thickness of the winding which is the dimension of the winding vertical to the magnetic column of the magnetic core is H, when H and W satisfy the relationship: W>10H, the winding has the foil structure, as claimed.
	However, AAPA teaches that dimension of the winding parallel to the longitudinal direction of the magnetic column is W, the thickness of the winding which is the dimension of the winding vertical to the magnetic column of the magnetic core is H, when H and W satisfy the relationship: W>10H, the winding has the foil structure (See para 0006 and Fig. 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Park in view of AAPA to have the dimension of the winding parallel to the longitudinal direction of the magnetic column is W, the thickness of the winding which is the dimension of the winding vertical to the magnetic column of the magnetic core is H, when H and W satisfy the relationship: W>10H, the winding has the foil structure to provide a simple, easily produced power module transformer.

Regarding Claim 2:
As applied to claim 1, Park teaches wherein both of the first connector and the second connector also pass through the first wiring layer (construed from Fig. 3-4).
.
Regarding Claim 3:
As applied to claim 1, Park teaches wherein the first connector and the second connector are vias (construed the word “groove” in para 0063).  

Regarding Claim 6:
As applied to claim 1, Park teaches wherein the first pin, the second pin, the third pin, the fourth pin are located on a first side (i.e. bottom side of the element in Drawing: 1) of the transformer module for connection to an external circuit (see para 0162).  

Regarding Claim 13:
As applied to claim 1, the modified Park discloses the claimed invention except for the length of the first pin is greater than or equal to a half of the length of the first  metal winding; and/or, the length of the second pin is greater than or equal to a half of the length of the first metal winding; and/or, the length of the third pin is greater than or equal to a half of the length of the second metal winding; and / or, the length of the fourth pin is greater than or equal to a half of the length of the second metal winding.  
It would have been an obvious matter of design choice to have the length of the first pin is greater than or equal to a half of the length of the first metal winding, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955) see MPEP 2144.04. IV. 
Furthermore, Otsubo (US 2017/0084384 A1) discloses in paragraph 0090 (See Fig. 1-2) that the length of each of the input and output metal pins 5a, 5b and the dummy metal pins 6 is formed to be approximately equal to the length of each of the coil metal pins 4a and 4b.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have for the length of the first pin is greater than or equal to a half of the length of the first metal winding to simplify design, and provide a desired functional property.

Regarding Claim 14:
As applied to claim 1, the modified Park discloses that wherein the first pin is plural, and the total length of the first pins are greater than or equal to a half of the length of the first metal winding; and/or, the second pin is plural, the total length of the second pins are greater than or equal to a half of the length of the first metal winding; and/or, the third MPEP 2144.04. IV.

Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance, 
Claim 7 recites, wherein the magnetic core is further provided with a second insulating layer and a third wiring layer sequentially, and the second insulating layer is at least partially covered by the second metal winding; the transformer module further comprises: a third metal winding, formed in the third wiring layer and wound around the magnetic core in the foil structure, wherein the third metal winding is at least partially covered by the second insulating layer; and a fifth pin; wherein, the third metal winding comprises a first end and a second end, the first end of the third metal winding is electrically connected to the fifth pin through a third connector, and the second end of the third metal winding is electrically connected to the first pin. 
Claims 8 to 12 depend on claims 7. Therefore, claims 8-12 are also allowed.
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference, and/or newly found prior art reference(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837